Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00094-CR

                               Joshua Joel LALUZ,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 226th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR1397A
                    Honorable Sid L. Harle, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED April 9, 2014.


                                         _________________________________
                                         Marialyn Barnard, Justice